I concur in the judgment of the principal opinion. With respect to the first assignment of error, I note that appellant failed to renew her Crim.R. 29 motion at the close of all evidence. In such a case, a defendant waives his right to assign as error the insufficiency of the evidence to support a conviction. SeeUnited States v. Rodriguez (C.A.6, 1989), 882 F.2d 1059, certiorari denied (1990), 493 U.S. 1084, 110 S.Ct. 1144,107 L.Ed.2d 1048.
That having been said, I note that physical harm includes "any injury." R.C. 2901.01(C). An "injury" for the purpose of R.C. 2901.01(C) is an "invasion of any legally protected interest of another." State v. Suchomski (1991), 58 Ohio St.3d 74,75, 567 N.E.2d 1304, 1305. Construing the evidence most strongly in the state's favor, reasonable minds could conclude that the state proved an invasion of Mrs. Poole's legally protected interests beyond a reasonable doubt. Accordingly, appellant's Crim.R. 29 motion was properly denied.
With respect to the second assignment of error, I find that not only is there some competent, credible evidence supporting the conviction, there is substantial evidence supporting all the elements of the offense. The latter is the appropriate standard of review in this case. State v. Eskridge (1988), 38 Ohio St.3d 56,  526 N.E.2d 304, paragraph two of the syllabus; State v.Johnson (1991), 58 Ohio St.3d 40, 42, 567 N.E.2d 266, 268. *Page 814